198 Md. 652 (1951)
80 A.2d 613
TYSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. 36, October Term, 1950.]
Court of Appeals of Maryland.
Decided May 16, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial, by Judge Gontrum in the Circuit Court for Baltimore *653 County, of a petition for a writ of error coram nobis and a writ of habeas corpus. The petition alleges that a mistake in identify was made, and that the applicant was wrongfully convicted of a crime which he did not commit. He offers to produce a picture of the man who, he alleges, committed the crime.
The writ of coram nobis has been fully discussed in the cases of Keane v. State, 164 Md. 685, 166 A. 410, and Bernard v. State, 193 Md. 1, 4, 65 A.2d 297, 298. In the last mentioned case, we said: "The writ will not lie to correct an issue of fact which has been adjudicated even though wrongly determined; nor for alleged false testimony at the trial; nor for newly discovered evidence."
If we treat the application as one for a writ of habeas corpus, it is well settled that no relief in a case such as this can be given under that writ. Copeland v. Wright, 188 Md. 666, 53 A.2d 553.
The appropriate remedy in such a case is an application to the executive department. Keane v. State, supra.
Application denied with costs.